This case is before us after oral argument pursuant to a rehearing granted after rendition of our opinion and judgment filed herein on April 16th, 1938.
We have again considered the entire record and feel that the evidence to establish the amount of damages recoverable by the plaintiff was not proven with that degree of certainty which is required. We do not mean to intimate what the verdict should be when evidence of damages sustained shall have been clearly presented under proper instruction to the jury by the court.
For the reasons stated, we adhere to our opinion and judgment,supra.
So ordered.
WHITFIELD, BROWN, BUFORD and CHAPMAN, J.J., concur.